Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 1 of 20




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                   IN ADMIRALTY

                               Case No.

  AXIS SURPLUS INSURANCE COMPANY, as *
  subrogee of Sunset Harbor Yacht Club, Inc., *
                                              *
                       PLAINTIFF,             *
                                              *
  Versus                                      *
                                              *
  RENWICK ROBERT HADDOW,                      *
  ZOIA HADDOW, and WINWARD YACHTING, *
  LTD.,                                       *
                                              *
                       DEFENDANTS.            *
                                              *

                                   ORIGINAL COMPLAINT

     COMES NOW Plaintiff, AXIS SURPLUS INSURANCE COMPANY, as subrogee of

  Sunset Harbor Yacht Club, Inc., who files this Complaint against Defendants, RENWICK

  ROBERT HADDOW, ZOIA HADDOW, and WINWARD YACHTING, LTD., and alleges:

                              I.    JURISDICTION AND PARTIES

     1. Plaintiff AXIS SURPLUS INSURANCE COMPANY (“AXIS”) is a foreign organization

  and underwriter of insurance policies with its statutory home office located at 111 South Wacker

  Drive, Suite 3500, Chicago, IL 60606. At all times described herein, Plaintiff provided a policy

  of insurance to Sunset Harbor Yacht Club, Inc.

     2. Sunset Harbor Yacht Club, Inc. (“Sunset Harbor”) is duly incorporated in the State of

  Florida and is a full service marina, featuring 125 member-owned wet slips accommodating

  vessels from 45 to more than 150 feet in Miami Beach, Florida 33139.
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 20



     3. Defendant RENWICK ROBERT HADDOW, is a citizen of the United Kingdom, with a

  primary residence of 527 Stanwich Rd, Greenwich, Greenwich County, Connecticut 06831.

     4.     Defendant ZOIA HADDOW is married to RENWICK ROBERT HADDOW,

  (hereinafter, “MR. AND MRS. HADDOW”) with primary residence of 527 Stanwich Rd,

  Greenwich, Greenwich County, Connecticut 06831.

     5. Defendant WINWARD YACHTING, LTD (“WINWARD”) is a foreign corporation

  registered in Delaware.

     6. This is a case of Admiralty and Maritime jurisdiction, and this Court has jurisdiction

  pursuant to 28 U.S.C. §1333 and Fed. R. Civ. P. 9(h) of the Federal Rules of Civil Procedure.

     7. Venue is proper in this district because the events described herein took place in

  navigable waters of the United States, in Miami-Dade County, Florida, within this district as

  required by 28 U.S.C. §1391(b).

     8.     AXIS has investigated, adjusted and paid damages consistent with the policies of

  insurance issued to Sunset Harbor and consistent with AXIS’s obligations under the law. As

  such, AXIS has express contractual and equitable subrogation rights against the Defendants to

  the extent of payments made.

     9. AXIS stands in the shoes of its insured, Sunset Harbor, and is entitled to initiate legal

  action against the Defendants in this proceeding.

                                 II.   FACTUAL ALLEGATIONS

     10. At all times material herein, Plaintiff AXIS provided a policy of insurance to Sunset

  Harbor.




                                                  2
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 20



     11. On March 6, 2017, Defendants entered into a Membership Purchase Agreement

  (“Membership Agreement”) with Sunset Harbor for Slip #D-107/108 for their vessel, M/Y Big

  Chief, Hull ID 7166298 a 120-foot 1991 Motor Yacht (“Big Chief”).

     12. As part of the Membership Agreement, which included a contribution of $1,350,000.00,

  MR. AND MRS. HADDOW were entitled to full use of the dock and slip; and were required to

  adhere to Sunset Harbor’s Rules and Regulation regarding maintenance of Big Chief, including

  removal of the vessel from the marina in advance of any tropical storm or hurricane watch, or

  employ a hurricane tie-down plan approved by Sunset Harbor.

     13. On March 17, 2017, MR. AND MRS. HADDOW entered into a Membership Transfer

  Agreement (“Transfer Agreement”), with Defendant WINWARD. The agreement transferred

  their membership and ownership from MR. AND MRS. HADDOW to WINWARD.

     14. Despite the Transfer Agreement, MR. AND MRS. HADDOW remained identified as the

  designated responsible parties under the Membership Agreement.

     15. MR. HADDOW is reported to be a career real estate investment fraudster, using a front

  called Bar Works. Bar Works had locations in Manhattan, Brooklyn, San Francisco, Las Vegas,

  Miami, and Istanbul.

     16. MR. HADDOW reportedly raised more than $36 million from Bar Works investors to

  rent or buy retail spaces and turn them into offices with a bar and sublet desks. MR. HADDOW

  reportedly wired $16 million to foreign bank accounts.

     17. On June 30, 2017, the Securities and Exchange Commission and the U.S. Attorney

  charged MR. HADDOW with fraud in a Bitcoin and office space investment scheme, involving

  Bar Works, and other similar entities (“a Ponzi scheme”). Southern District Court of New York,

  Criminal Docket Case No.: 1:17-MJ-04939-UA-1.



                                                 3
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 20



      18. On September 11, 2017, at about 7:00 a.m., Big Chief brook loose while she was docked

  at Sunset Harbor in Slip #D-107-108. As a result of Big Chief becoming unmoored, she caused

  damages to Sunset Harbor’s Dock H in the amount of One Hundred Fifty-Two Thousand,

  Twenty-One Dollars and 18/100 cents ($152,021.18).

      19. MR. HADDOW was arrested on April 13, 2018 and presented before the United States

  Magistrate. MR. HADDOW potentially faces up to forty (40) years in prison. MR. HADDOW

  is currently in Federal Prison while a plea bargain is reached with MR. HADDOW. All assets

  belonging to MR. HADDOW are frozen.

      20. On February 15, 2018, Sunset Harbor recorded a lien against MR. AND MRS.

  HADDOW and WINWARD to perfect Sunset Harbor’s security interest in the collateral of MR.

  HADDOW’s equity in the Sunset Harbor’s membership.

      21. A demand was sent to Defendant, WINWARD on August 2, 2018 notifying them of the

  allision, and damages caused as a result of the same.

      22. A separate demand was sent to counsel for MR. AND MRS. HADDOW on October 25,

  2018 notifying them of the allision, and damages caused as a result of the same.

           III.     COUNT I – NEGLIGENCE AGAINST MR. AND MRS. HADDOW

      23. Plaintiff realleges each of the allegations in Paragraphs one (1) through twenty-two (22)

  above, as if set forth in full herein.

      24. The Big Chief’s allision with Sunset Harbor Dock H was a direct result of the negligence,

  unseaworthiness, and/or other fault of MR. AND MRS HADDOW, its operators, chargers,

  including:

               a. Failing to follow policies and procedures in making determinations as to the

                  proper and safe berthing of the Big Chief;



                                                   4
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 20



               b. Failing to properly train, orientate and instruct its crewmembers and personnel;

               c. Failing to perform a necessary risk assessment;

               d. Failing to properly navigate and control the Big Chief, including failing to remove

                  the vessel from the marina in advance of any tropical storm or hurricane watch,

                  to avoid allision with Sunset Harbor’s Dock H; and,

               e. All other such acts and/or omissions of negligence, unseaworthiness, and or other

                  fault as may be revealed in discovery and proven.

      25. As a direct result of the negligence, unseaworthiness, and/or other fault of MR AND

  MRS. HADDOW, Plaintiff AXIS suffered damages to the extent of payments made to its

  insured, Sunset Harbor.

      26. Pursuant to the General Maritime Law, AXIS is entitled to indemnity from MR. AND

  MRS. HADDOW for all such damages, and for all other such legal and equitable relief as is just

  and due under admiralty and maritime jurisdiction.

                    IV.     COUNT II – NEGLIGENCE AGAINST WINWARD

      27. Plaintiff realleges each of the allegations in Paragraphs one (1) through twenty-two (22)

  above, as if set forth in full herein.

      28. The Big Chief’s allision with Sunset Harbor Dock H was a direct result of the

  negligence, unseaworthiness, and/or other fault of the WINWARD, its operators, chargers,

  including:

               a. Failing to follow policies and procedures in making determinations as to the

                  proper and safe berthing of the Big Chief;

               b. Failing to properly train, orientate and instruct its crewmembers and personnel;

               c. Failing to perform a necessary risk assessment;



                                                   5
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 6 of 20



              d. Failing to properly navigate and control the Big Chief, including failing to remove

                  the vessel from the marina in advance of any tropical storm or hurricane watch,

                  to avoid allision with Sunset Harbor’s Dock H; and,

      29. All other such acts and/or omissions of negligence, unseaworthiness, and or other fault as

  may be revealed in discovery and proven.

      30. As a direct result of the negligence, unseaworthiness, and/or other fault of WINWARD,

  Plaintiff AXIS suffered damages to the extent of payments made to its insured, Sunset Harbor.

      31. Pursuant to the General Maritime Law, AXIS is entitled to indemnity from WINWARD

  for all such damages, and for all other such legal and equitable relief as is just and due under

  admiralty and maritime jurisdiction.

    V.     COUNT III – BREACH OF CONTRACT AGAINST MR. AND MRS. HADDOW

      32. Plaintiff realleges each of the allegations in Paragraphs one (1) through twenty-two (22)

  above, as if set forth in full herein.

      33. On March 6, 2017, MR AND MRS. HADDOW entered into a Membership Purchase

  Agreement with Sunset Harbor for Slip #D-107/108 for Big Chief (attached hereto as Exhibit

  “A”)

      34. On September 11, 2017 at about 7:00 a.m., Big Chief brook loose while she was docked

  at Sunset Harbor in Slip #D-107-108. Subsequently, Big Chief caused damages to Sunset

  Harbor Dock H.

      35. Pursuant to the Membership Agreement, MR. AND MRS. HADDOW owed a duty to

  adhere to Sunset Harbor’s Rules and Regulation including:

              a. Maintenance of Big Chief, including removal of the vessel from the marina in

                  advance of any tropical storm or hurricane watch; or,



                                                   6
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 7 of 20



              b. Employ a hurricane tie-down plan approved by Sunset Harbor.

      36. MR. AND MRS. HADDOW breached the aforementioned duties by failing to remove

  Big Chief from the marina, and/or employ a hurricane tie-down plan approved by Sunset Harbor.

      37. As a direct and proximate result of MR. AND MRS. HADDOW’s breach of their duties,

  Big Chief was allowed to become unmoored and cause damages to Sunset Harbor’s Dock H as

  outlined herein.

      38. As a direct and proximate result of MR. AND MRS. HADDOW’s breach of their duties

  Plaintiff AXIS suffered damages to the extent of payments made to its insured, Sunset Harbor.

      39. Pursuant to the General Maritime Law, AXIS is entitled to indemnity from MR. AND

  MRS. HADDOW for all such damages, and for all other such legal and equitable relief as is just

  and due under admiralty and maritime jurisdiction.

             VI.     COUNT IV – BREACH OF CONTRACT AGAINST WINWARD

      40. Plaintiff realleges each of the allegations in Paragraphs one (1) through twenty-two (22)

  above, as if set forth in full herein.

      41. On March 17, 2017, WINWARD entered into the Transfer Agreement with MR. AND

  MRS. HADDOW (attached hereto as Exhibit “B”).

      42. On September 11, 2017 at about 7:00 a.m., Big Chief brook loose while she was docked

  at Sunset Harbor in Slip #D-107-108. Subsequently, Big Chief caused damages to Sunset

  Harbor Dock H.

      43. Pursuant to the Membership Agreement, WINWARD owed a duty to adhere to Sunset

  Harbor’s Rules and Regulation including:

              a. Maintenance of Big Chief, including removal of the vessel from the marina in

                   advance of any tropical storm or hurricane watch; or,



                                                    7
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 8 of 20



             b. Employ a hurricane tie-down plan approved by Sunset Harbor.

     44. WINWARD breached the aforementioned duties by failing to remove Big Chief from

  the marina, and/or employ a hurricane tie-down plan approved by Sunset Harbor.

     45. As a direct and proximate result of WINWARD’s breach of its duties, Big Chief was

  allowed to become unmoored and cause damages to Sunset Harbor’s Dock H as outlined herein.

     46. As a direct and proximate result of WINWARD’s breach of its duties, Plaintiff AXIS

  suffered damages to the extent of payments made to its insured, Sunset Harbor.

     47. Pursuant to the General Maritime Law, AXIS is entitled to indemnity from WINWARD

  for all such damages, and for all other such legal and equitable relief as is just and due under

  admiralty and maritime jurisdiction.

                           VII.     VERIFICATION OF COMPLAINT

     48. An Affidavit by Plaintiff’s respective authorized representative verifying the facts of this

  Complaint is attached as Exhibit “C”.

                                               PRAYER

         WHEREFORE, PREMISES CONSIDERED, PLAINTIFF PRAYS:

         (a) That process be issued according to the rules and practice of this Court in causes of

             admiralty and maritime jurisdiction against the Defendants, citing them each to

             appear and answer all and singular matters aforesaid;

         (b) That judgment be entered against the Defendants, jointly and severally, for the

             amount of Plaintiff’s claims, with interests, costs, expenses and attorney fees;

         (c) That Plaintiff has such other relief as may be justly entitled.


                                  [Signature block on following page.]




                                                   8
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 9 of 20



  Dated: August 23, 2019             Respectfully submitted,

                                     BUTLER WEIHMULLER KATZ CRAIG LLP


                                     /s/ Mary Jo Kuusela
                                     MARY JO KUUSELA, ESQ.
                                     Florida Bar No.: 0652687
                                     mkuusela@butler.legal
                                     400 N. Ashley Drive, Suite 2300
                                     Tampa, FL 33602
                                     Telephone:    (813) 281-1900
                                     Facsimile:    (813) 281-0900
                                     Attorney for Plaintiff, AXIS Surplus Insurance
                                     Company, a/s/o Sunset Harbor Yacht Club, Inc.




                                       9
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 10 of 20




                                     EXHIBIT
                                        A
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 11 of 20
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 12 of 20
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 13 of 20
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 14 of 20
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 15 of 20
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 16 of 20
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 17 of 20




                                   EXHIBIT
                                       B
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 18 of 20
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 19 of 20
Case 1:19-cv-23556-MGC Document 1 Entered on FLSD Docket 08/23/2019 Page 20 of 20
